



AMENDMENT to THE INVENTORY INTERMEDIATION AGREEMENT


THIS AMENDMENT to THE INVENTORY INTERMEDIATION AGREEMENT (this “Amendment”),
dated as of March 29, 2019, is made by and between (i) J. Aron & Company LLC, a
New York limited liability company (“Aron”) located at 200 West Street, New
York, New York 10282-2198, and (ii) PBF Holding Company LLC (“PBFH”), jointly
and severally with its wholly-owned subsidiary, Paulsboro Refining Company LLC
(“PRCLLC” and collectively with PBFH, “PRC”), both Delaware limited liability
companies that have a place of business located at One Sylvan Way, 2nd Floor,
Parsippany, NJ 07054-3887 (each of Aron and PRC are referred to individually as
a “Party” or collectively as the “Parties”).


RECITALS


Aron and PRC are parties to that certain Amended and Restated Inventory
Intermediation Agreement dated as of May 29, 2015 (as from time to time amended
prior to the date hereof, the “Agreement”) relating to the purchase by Aron from
PRC (and thereafter the sale by Aron to PRC) of the refined products specified
on Schedules A and B to the Agreement upon the terms and conditions set forth
therein; and


Aron and PRC wish to amend the Agreement as hereinafter provided;


Accordingly, the Parties hereby agree as follows:


Article I. Definitions; Interpretation


Section 1.01 Terms Defined in the Agreement.


(a)
Defined Terms. All capitalized terms used in this Amendment (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

(b)
Interpretation. The rules of construction set forth in Sections 1.2, 1.3, 1.4
and 1.5 of the Agreement shall apply to this Amendment as if incorporated herein
in full.

Article II. Amendments to the Agreement


Section 2.01 Amendment. Upon the effectiveness of this Amendment as provided in
Section 3.04 hereof:


(a)
Section 2.4 of the Agreement is hereby amended and restated in its entirety to
read as follows:

2.4 General Early Termination Right. In addition to the termination rights in
Section 2.3 and 2.5, PRC may, at its option and in its sole discretion, by
providing no less than 60 days’ prior written notice to Aron, to be effective at
11:59:59 p.m. EPT on January 1, 2019 or, if later, at 11:59:59 p.m. EPT on the
first day of the month immediately following the month during which such 60-day
notice period expires




--------------------------------------------------------------------------------





(unless such 60-day notice period expires on the first day of a month, in which
event such termination will be effective on such day), terminate this Agreement,
in which case this Agreement shall terminate in its entirety and the Early
Termination Fee will be due and payable by PRC to the extent applicable as set
forth in Section 3.8.8 as part of the Step-out Payment Amount.


(b)
Section 17.3.3 of the Agreement is hereby amended and restated in its entirety
to read as follows:

17.3.3 PRC agrees that, other than in connection with a refinancing of the 7.00%
senior notes due 2023 issued by PBFH (the “2023 Notes”) or the 7.25% senior
notes due 2025 issued by PBFH (the “2025 Notes” and, together with the 2023
Notes, the “Senior Notes”) or the issuance of notes to effectively replace the
Senior Notes, it will not incur, create, assume or guaranty any Specified
Indebtedness if, in connection with such incurrence, creation, assumption or
guaranty or proposed incurrence, creation, assumption or guaranty of Specified
Indebtedness, the ratings assigned to the Senior Notes, or any applicable
refinancing of such notes, are (or would be) lower than B3 (or its then-current
equivalent) by Moody’s Investors Service, Inc. (or any successor rating agency
thereto) and B (or its then-current equivalent) by Standard & Poor’s Ratings
Service (or any successor rating agency thereto), as rated by both such rating
agencies.


For the purposes of the foregoing, “Specified Indebtedness” means: the (i)
obligations described in clauses (a), (b) and (f) (but only with respect to such
clause (f) for obligations of third parties that are not Affiliates of PRC and
are secured as described in such clause (f)), in each case as set forth in the
such clauses in the definition of “Indebtedness” in the Revolving Credit
Agreement; and (ii) reimbursement obligations in respect of letters of credit,
letters of guaranty, bankers’ acceptable and similar instruments; provided,
however, that Specified Indebtedness shall not include in any event any
reimbursement obligations relating to letters of credit (w) used in the ordinary
course in connection with the purchase or financing of hydrocarbon assets
(including feedstocks) or the transportation thereof, (x) used in connection
with any hedging obligations (including commodities, currency and/or interest
rate hedges) incurred in the ordinary course of business, (y) used in connection
with self-insurance obligations, insurance premiums, workers’ compensation,
unemployment insurance, performance of surety bonds, bankers’ acceptances, or
the satisfaction of applicable legal or regulatory requirements (including in
respect of environmental and other regulatory obligations, to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, statutory bonds, bids, leases, government contracts, trade contracts, or
to secure liability for premiums to insurance brokers, carriers or insurance
companies or (z) additional obligations incurred in the ordinary course of
business in an amount not to exceed $100,000,000 of face value of any such
reimbursement obligations at any time outstanding.












2

--------------------------------------------------------------------------------





(c)
Section 18.1.3 of the Agreement is hereby amended and restated in its entirety
to read as follows:

18.1.3 Other than a default more specifically described in this Section 18.1, a
Party (or, if applicable, any Affiliate of such Party that is party to a
Transaction Document) fails to perform any material obligation or breaches a
material covenant required under this Agreement or any Transaction Document
(other than Section 17.3.3 of this Agreement), which, if capable of cure, is not
cured to the reasonable satisfaction of the other Party (acting in good faith
and in a commercially reasonable manner) within ten Business Days from the date
that such Party receives written notice that corrective action is needed.


(d)
Article 18 of the Agreement is hereby amended by adding a new Section 18.2.9
immediately after Section 18.2.8 thereof, which new Section 18.2.9 shall read in
its entirety as follows:

18.2.9 At any time the terms and conditions of Section 17.3.3 shall not have
been satisfied.


Article III. Miscellaneous


Section 3.01 Agreement Otherwise Not Affected; Other Transaction Documents.


(a)
Except for the amendments pursuant hereto, the Agreement remains unchanged. As
amended pursuant hereto, the Agreement remains in full force and effect and is
hereby ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by a Party shall not be deemed to create a course of dealing
or otherwise create any express or implied duty by it to provide any other or
further amendments, consents or waivers in the future.



(b)
PRC confirms that the other Transaction Documents continue to be in full force
and effect, subject in the case of the Fee Letter to its amendment and
restatement as contemplated by Section 3.04 below.



Section 3.02 No Reliance. Each Party hereby acknowledges and confirms that it is
executing this Amendment on the basis of its own investigation and for its own
reasons without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.


Section 3.03 Costs and Expenses. PRC shall pay all reasonable and documented
out-of-pocket expenses incurred by Aron and its Affiliates in connection with
the preparation, negotiation, execution and delivery of this Amendment.


Section 3.04 Effectiveness; Binding Effect. This Amendment shall be binding
upon, inure to the benefit of and be enforceable by PRC, Aron and their
respective successors and assigns as of the date on which it has been executed
by each of the Parties hereto.






3

--------------------------------------------------------------------------------





Section 3.04 Effectiveness; Binding Effect. This Amendment shall be binding
upon, inure to the benefit of and be enforceable by PRC, Aron and their
respective successors and assigns as of the date on which it has been executed
by each of the Parties hereto.


Section 3.05 Governing Law; Disputes; Jurisdiction. Section 22 of the Agreement
(Governing Law & Disputes) shall apply to this Amendment as if incorporated
herein in full.


Section 3.06 Counterparts. This Amendment may be executed by the Parties in
separate counterparts and all such counterparts shall together constitute one
and the same instrument. In the event that any signature is delivered by
facsimile or electronic transmission, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf the signature is
executed) the same with the same force and effect as if such facsimile or
electronic signature page were an original thereof.


Section 3.07 Entire Agreement; Amendments. The Agreement, as amended by and
together with this Amendment, constitutes the entire agreement of the Parties
regarding the matters contemplated herein and therein or related hereto and
thereto and no representations or warranties shall be implied or provisions
added hereto or thereto in the absence of a written agreement to such effect
between the Parties. The Agreement, as amended by and together with this
Amendment, may not be altered, amended, modified or otherwise changed in any
respect except by a writing duly executed by an authorized representative of
each Party and no representations or warranties shall be implied or terms added
in the absence of a writing signed by both Parties. No promise, representation
or inducement has been made by either Party that is not embodied in the
Agreement, as amended by and together with this Amendment, and neither Party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.




[Remainder of Page Intentionally Left Blank]






4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
Agreement as of the date first above written.


 
 
J. ARON & COMPANY LLC
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Harsha V. Rajamani
 
 
 
 
 
Name:
Harsha V. Rajamani
 
 
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
PAULSBORO REFINING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
 
Name:
Erik Young
 
 
 
 
 
Title:
Senior Vice President and
 
 
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
PBF HOLDING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Erik Young
 
 
 
 
 
Name:
Erik Young
 
 
 
 
 
Title:
Senior Vice President and
 
 
 
 
 
Chief Financial Officer
 





